Citation Nr: 1815173	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-08 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for migraines prior to June 27, 2012, and in excess of 30 percent thereafter.  

2.  Entitlement to a compensable evaluation for status-post right inguinal hernia repair.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 2, 2014.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to June 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2012 and September 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was before the Board in November 2015.   During the pendency of the appeal, in a November 2017 rating decision, the AOJ granted the Veteran entitlement to TDIU, effective June 2, 2014.  Thus, the TDIU issue on appeal has been recharacterized to comport with that award of benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issues of an increased evaluation for status-post right inguinal hernia repair and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Beginning June 27, 2011, the Veteran's headaches are shown to be more closely approximate to very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for establishing a 50 percent evaluation for the Veteran's migraine headaches, beginning June 27, 2011, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was initially awarded service connection for his migraine headaches from August 19, 2009; subsequently, he filed his claim for an increased evaluation on June 27, 2012.  Thus, the Board will undertake analysis of the claim for an increased evaluation of the Veteran's migraine headaches since June 27, 2011, one year prior to the Veteran's claim for an increase.  The Veteran's migraines have been evaluated as 10 percent disabling prior to June 27, 2012, and 30 percent disabling thereafter.  Those evaluations have been assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100, a rating of 10 percent is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A rating of 30 percent is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  Lastly, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  The Board notes that a 50 percent evaluation is the highest evaluation assignable under the Rating Schedule for migraine headaches.  

Turning to the clinical evidence, in June 2011, the Veteran reported his headaches had increased in severity, he experienced headaches every two weeks, and his symptoms included severe pounding all over his head.  In a May 2012 VA treatment note, the Veteran reported he experienced three migraines per month, and described his pain as throbbing.  Additionally, he stated that when a migraine occurred, he had to be in the dark, and he experienced nausea and vomiting.  

In May 2012, the Veteran's VA treating physician submitted a letter regarding the Veteran's migraine headaches.  The physician stated the Veteran had a minimum of three headaches per month, and that the headaches were incapacitating and required the Veteran to stop doing any activity.  Additionally, he noted the Veteran had no warning that these headaches were going to occur, and that his symptoms included change in vision, nausea, and vomiting.  

The Veteran underwent a VA headache examination in September 2012.  The Veteran reported his migraine headaches had become worse, and he experienced an attack once a week.  He stated that when his headaches occur, he cannot function, and experiences nausea, dizziness, and blurred vision.  He reported the migraines lasted a minimum of 2-3 hours, but sometimes they lasted longer.  The examiner noted the Veteran's headache symptoms included pulsating or throbbing head pain, pain in the back of the head and neck, nausea, changes in vision, and dizziness.  Additionally, he noted the Veteran had characteristic prostrating attacks of migraine headache pain once every month.  

In September 2012, treatment records showed the Veteran called his treatment provider after having a migraine that lasted two days.  In November 2012, the Veteran reported he experienced at least one migraine per week that lasted about three to four hours, and that his migraines were accompanied by nausea, vomiting, dizziness, and blurred vision.  During a VA neurological consultation in September 2014, the Veteran reported his headaches occurred two times per week, and his symptoms included neck pain, stiffness, throbbing, pounding, photophobia, and nausea.  

The Veteran submitted a headaches disability benefits questionnaire (DBQ) from a private physician in May 2015.  The physician noted the Veteran's headache symptoms included pulsating or throbbing head pain, pain on both sides of the head, pain that worsens with physical activity, nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  Additionally, he noted the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month, and that he has very frequent prostrating and prolonged attacks of migraine headache pain.  Further, the examiner noted the Veteran reported he would have to miss work or leave work early several times per month, as well as have to take frequent unscheduled breaks due to his headaches.  

In assessing the severity of the Veteran's migraines, the private examiner stated that the Veteran is unable to sleep during a migraine attack, which affects his concentration and ability to focus during work hours.  Additionally, he noted the Veteran experiences migraines four times a week, lasting four to five hours, and that during a migraine, his symptoms include nausea, occasional vomiting, blurred vision, sensitivity to light and sound, and reduced concentration.  Lastly, the examiner noted that the Veteran's physician indicated in May 2012 that the Veteran's headaches were incapacitating and required the Veteran to stop doing any activity.  

In October 2015, the Veteran reported his headaches occurred three to four times per week, and that the pain lasted more than four hours per day.  In March 2017, VA treatment records indicated the Veteran received nerve block injections for his headaches, as his medication was no longer working.  

Based on the foregoing evidence, and by resolving all reasonable doubt in favor of the Veteran, the Board finds that a 50 percent rating is warranted from June 27, 2011, i.e. one year prior to the Veteran's claim for an increased evaluation.  The Board finds that his migraine headaches more closely approximated very frequent prostrating and prolonged attacks that are productive of severe economic inadaptability as of this date.  As noted above, in June 2011, the Veteran reported his headaches had increased in frequency to every two weeks, his symptoms were severe, and that his headaches resulted in pounding all over the head.  The Board finds this evidence establishes that the Veteran's migraine headache disability factually increased in severity at this time.  Moreover, in May 2012, the Veteran reported his headaches had increased in frequency to at least three times per month, and his private physician indicated the Veteran's headaches were completely incapacitating and required the Veteran to stop doing any activity.  Accordingly, the Board finds a 50 percent evaluation beginning June 27, 2011 is warranted.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100; 38 C.F.R. see also § 38 C.F.R. § 3.400(O)(2).

The Board notes that this award of benefits is a full award of benefits sought on appeal and is also the highest possible evaluation assignable under the Rating Schedule for headaches.  In so reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 
U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 50 percent evaluation for migraines beginning June 27, 2011 is granted.  



REMAND

The Veteran reported in a VA treatment note that he had applied to receive Social Security Administration (SSA) benefits in September 2014.  A review of the record does not disclose any attempt to obtain any recent SSA records, and such records may be potentially relevant to the claims on appeal at this time.  Thus, a remand is necessary in order to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317 1323 (Fed Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).  

The Veteran's last VA examination of his hernia was in October 2012; during that examination, the Veteran reported he had no complaints in regards to his history of right inguinal hernia repair, and the examiner noted there was no evidence of a current right hernia.  However, subsequent to the examination, VA treatment records in January 2013 showed the Veteran complained of pain and tenderness in his groin area.  Additionally, in November 2013, the Veteran again complained of pain in his groin, and the examiner noted a possible inguinal hernia.  Thus, as it appears the Veteran's condition may have worsened, a remand is necessary in order to obtain a new VA examination of the Veteran's hernia disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007).

Finally, respecting the Veteran's TDIU claim, the Board must also remand this claim as it is intertwined with the above remanded claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Orlando VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  Request from the Social Security Administration (SSA) any records relating to any application for disability benefits by the Veteran, to include any medical records considered in the adjudication of the application.  If the AOJ determines that such records are unavailable or that further efforts to obtain the SSA records would be futile, the AOJ must expressly make this determination and a copy of such determination must be associated with the claims file.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his residuals of his right inguinal hernia repair.  

The examiner should indicate all symptomatology associated with the Veteran's residuals of his right inguinal hernia repair.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for an increased evaluation for right postoperative hernia residuals and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


